Title: Thomas Jefferson to David Higginbotham, 8 August 1813
From: Jefferson, Thomas
To: Higginbotham, David


          Th:J. to mr Higgenbothem  Aug. 8. 13.
          Mr Gamble writes to me to know if I have any evidence that there is a Common on the N.W. side of the lot I sold you in Richmd & which he says he has bought. I had no information of
			 that but from James Buchanan, and I presume I gave you his letters & plat & Colo Byrd’s letter, & the rough copy of Carter’s deed to me.
          did you give these to mr Gamble? if not, be so good as to send them to me, & I will forward them to him retaining copies.
        